      Case 3:18-cv-01047-WHA Document 140 Filed 03/19/19 Page 1 of 4



 1                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
 2
     640 OCTAVIA, LLC                          Case No. 3:18-cv-01047-WHA
 3
                            Plaintiff,         Hon. Judge Alsup
 4
 5                                             JOINT PROPOSED VOIR DIRE
     v.                                        QUESTIONS
 6
     KARL-HEINZ PIEPER and DOES 1-45,          Date: March 25, 2019
 7   inclusive,                                Courtroom: 12
                                               Time: 7:30 a.m.
 8                          Defendants.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  PROPOSED VOIR DIRE QUESTIONS
                                              -1-
     Case 3:18-cv-01047-WHA Document 140 Filed 03/19/19 Page 2 of 4



 1       1.     This trial is expected to last for 5 days. Is there anything about the length or
                scheduling of the trial that would interfere with your ability to serve?
 2
         2.     Do you have any medical, personal or financial problem that would prevent you
 3              from serving on this jury?
 4
         3.     Do any of you have a special need or require a reasonable accommodation to help
 5              you in listening, paying attention, reading printed materials, deliberating, or
                otherwise participating as a fair juror? The court will provide reasonable
 6              accommodations to your special needs but I will only be aware of any such needs
 7              if you let me know about them. My only purpose in asking you these
                circumstances relates to your ability to serve as a juror. If you have any such
 8              request, please raise your hand and I will speak to you at sidebar.

 9       4.     Introduce the lawyers and the parties:
10               Plaintiff's Counsel:           Gregory Walston, Esq.
                                                Christopher E. Kentra, Esq.
11
                 Defendant's Counsel:           Yosef Peretz, Esq.
12                                              Daniel Cravens, Esq.
                                                David Garibaldi, Esq.
13
         Do any of you know either/any of the lawyers? Has either / any of them or anyone in
14
         their office ever represented you or your family, or brought any action against you or
15       your family?

16       Introduce the names of Parties.
17               Plaintiff:                     640 Octavia, LLC
                                                Ed Kountze, Manager
18
                 Defendant:                     Karl-Heinz Pieper
19
         Do any of you know any of the parties?
20
21       5.     Read names of potential witnesses.

22                     Ed Kountze                 Katherine Hemmingway
                       Jean Bolden                David Alexander
23                     Randi Hite                 Kalle Heinz-Pieper
                       Sam Brown                  Jose Montoya
24                     Justin Hutto               Ron Marinelli
                       Marya Mira                 Mathew Ball
                       Neil Martinson             Hannah Feltz
25
                       Daniel Ameral              Frank Faustini, Jr.
26
         Do any of you know any of the potential witnesses?
27
         6.     Do any of you know any of the other potential jurors?
28

                                        PROPOSED VOIR DIRE QUESTIONS
                                                    -2-
      Case 3:18-cv-01047-WHA Document 140 Filed 03/19/19 Page 3 of 4



 1        7.     I have already briefly described the case. Do you know anything about this case
                 from any source other than what I've just told you?
 2
          8.     Are any of you personally familiar with the area or address of the incident?
 3
 4        9.     What is the last school that attended?

 5        10.    Please state your occupation.

 6        11.    What is your marital status? If married, what is the occupation of your spouse?
          12.    Do you have any children? If so, what are their ages? If they work, what is their
 7
                 occupation?
 8
          13.    Where do you reside?
 9
          14.    How long have you lived at your current address?
10        15.    How long have you lived in the Bay Area?
11        16.    Do you own your own home or rent?
12        17.    If the juror indicates that he/she is a tenant, please ask the following:
13   a.   Have you ever had problems with a landlord? If so, please describe the problem.

14               b.     Have you ever been evicted? If so:
                        i.      Did your landlord take you to court?
15
                        ii.     Why were you evicted?
16
                 c.     Have you ever taken your landlord to court? If so, why?
17
                 d.     Have you ever filed a petition with a local rent board? If so:
18
                        i.      Why did you file a petition?
19                      ii.     What was the result?
20        18.    Do you own any rental property? If so, is the property commercial or residential?
21        19.    Have you or any members of your immediate family ever owned any residential
22               rental property? If so:

23               a.     Who owned the rental property?
                 b.     When did you (they) own the property?
24
                 c.     How many rental units are on the property?
25
                 d.     Have you (they) ever had any problems with your (their) tenants?
26
                 e.     Have you (they) ever had to evict a tenant? If so, why?
27               f.     Did you (they) ever have to take a tenant to court for anything? If so, what?
28

                                       PROPOSED VOIR DIRE QUESTIONS
                                                   -3-
      Case 3:18-cv-01047-WHA Document 140 Filed 03/19/19 Page 4 of 4



 1                 g.     Have you (they) ever been taken to Court by one of your (their) tenants?

 2   If so, why?
                   h.     Has one of your (their) tenants’ ever petitioned to a local rent board? If so,
 3
     why?
 4
            20.    If the law and evidence warranted, would you be able to render a verdict in favor
 5                 of the plaintiff or defendant regardless of any sympathy you may have for either
                   party?
 6
 7          21.    Is there anything, whether or not covered in the previous questions, which would
                   affect your ability to be a fair and impartial juror or, in any way be a problem for
 8                 you in serving on this jury?
 9          22.    Is there anything else that you feel is important for the parties in this case to know
10                 about you?
11   CONTESTED (Proposed by Defendant):

12          23.    Do you have any trouble with the idea that the law requires a landlord to use
13                 specific procedures before a tenant can be evicted from his or her home?

14          24.    Did you know that the law requires a landlord to give the tenant written notice
                   stating the basis for an eviction before attempting to evict the tenant?
15
            25.    Did you know that San Francisco has a rent control law?
16
            26.    Were you aware that the rent control law limits a landlord’s right to evict as well
17
                   as the amount of rent increase a landlord may charge?
18
            27.    Do you have any objections to the rent control laws?
19
20
21
22
23
24
25
26
27
28

                                        PROPOSED VOIR DIRE QUESTIONS
                                                    -4-
